Citation Nr: 1827819	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-21 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected left Achilles tendonitis.  

2.  Entitlement to a rating in excess of 10 percent for service-connected syncope.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities for the period of February 4, 2009 to December 22, 2010.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to May 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2009 and July 2010 rating decisions of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes the Veteran's claim for entitlement to TDIU was granted by an October 2017 rating decision effective December 23, 2010.  However, as the Veteran included the disabilities on appeal as among those affecting his employability, the period of February 4, 2009 to December 22, 2010 remains on appeal.  As such, the issues are as noted on the cover page.  

The Veteran testified before the undersigned Veterans Law Judge at a March 2018 Travel Board hearing and a transcript of this hearing is of record.  
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to a rating in excess of 10 percent for his service-connected left ankle disability.  The Veteran's most recent VA examination occurred in November 2016.  The examiner noted the Veteran had diagnoses of tendonitis and osteoarthritis in his left ankle.  The examination included range of motion findings and noted the Veteran reported pain on weight-bearing.  38 C.F.R. § 4.59 requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  To be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Id.  That is, the joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible with the range of the opposite undamaged joint.  The November 2016 VA examination did not include testing for both active and passive motion, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.  In addition, the Veteran testified at his March 2018 Board that his left ankle pain had increased in severity.  As such, a new VA examination must be obtained in order to assess the current severity of the Veteran's left ankle disability.    

The Veteran is seeking entitlement to a rating in excess of 10 percent for his service-connected syncope.  The Veteran's most recent VA examination occurred in November 2016.  The examiner noted a diagnosis of syncope in 1990 and stated there were no findings to support a conclusion that the Veteran's syncope was etiologically related to his asthma.  The Veteran's service-connected syncope is rated under hyphenated Diagnostic Code (Code) 6299-6204.  Code 6204 provides a 30 percent rating for dizziness with occasional staggering.  See 38 C.F.R. § 4.87 Code 6204.  However, the November 2016 examination did not make a finding as to the frequency of the Veteran's dizziness or whether it included staggering.  In addition, the Veteran testified at his March 2018 Board hearing that the frequency of his dizzy spells had increased.  As such, a new VA examination must be obtained in order to assess the current severity of the Veteran's service-connected syncope.    

Additionally, as the Veteran's claim for TDIU is inextricably intertwined with his increased rating claims it must be deferred until further development is completed.    

It appears the Veteran continues to receive treatment at a VA medical center.  As such, any and all outstanding VA treatment records must be obtained on remand and associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records. 

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to reassess the severity of the service-connected left Achilles tendonitis disability.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment of the left ankle disability, and make determinations regarding range of motion, including any additional functional impairment.

The examinations must address active and passive motion, weight-bearing and nonweight-bearing information, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should specifically ask the Veteran to describe the factors that precipitate a flare-up and the frequency, duration, and severity of any flare-ups.  The examiner should use that information to comment on the functional limitations caused by pain and any other associated symptoms.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided. 

In addition the examiner should make a finding as to whether the Veteran's left Achilles tendonitis disability presents with marked or moderate limitation of motion.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made, to include whether there are additional tests or information that might be sufficient to estimate such additional functional loss during flares.

3.  After the completion of step one, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected syncope.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out and the results recited in the examination report.

The examiner is requested to delineate all symptomatology associated with, and the current severity of the syncope.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

The examiner should make a specific finding as to whether the Veteran's syncope manifests as dizziness with occasional staggering.   

4.  Thereafter, readjudicate the claims on appeal.  If a benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


